Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of the claim1 is the inclusion of the limitation “wherein the model defines a pelvic tilt value, a pelvic incidence value, a sagittal vertical axis value, 
predicting a simulated postoperative surgical correction based on the received one or more simulated spinal correction inputs and the model; 
providing the determined surgical plan via a display” as recited in independent claim 1, in all of the claims which is not found in the prior art references.
Claims 2-13 are allowed for the same reasons as claim 1, from which they depend.
The primary reason for the allowance of the claim is the inclusion of the limitation “wherein the model includes spinopelvic parameters, ligament parameters, and joint kinematics; 
predicting a simulated postoperative surgical correction that maintains a horizontal gaze based on the calculated optimized posture for the subject; 
communicating the determined surgical plan via a display” as recited in independent claim 14, in all of the claims which is not found in the prior art references.
Claims 15-17 are allowed for the same reasons as claim 14, from which they depend.
The primary reason for the allowance of the claim is the inclusion of the limitation “wherein the model defines a pelvic tilt value, a pelvic incidence value, a sagittal vertical axis value, and a lumbar lordosis value;
predicting a simulated postoperative surgical correction that maintains a center of mass over the subject's ankles based on the received one or more simulated spinal correction inputs;
communicating the predicted simulated postoperative spinal correction via the display” as recited in independent claim 18, in all of the claims which is not found in the prior art references.
Claims 19-20 are allowed for the same reasons as claim 18, from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BITEW A DINKE/Primary Examiner, Art Unit 2896